PER CURIAM.
This petition for writ of common law certiorari seeks to quash portions of the trial court’s order requiring petitioner to produce certain documents.
Having considered the petition, response thereto, and reply to response, we are satisfied that the petition is well founded.
With reference to the disputed discovery documents we hold that the order in question should be:
1. Quashed as to items #4 and #7 because they are protected by the attorney-client privilege. See Skorman v. Hovnanian of Florida, Inc., 382 So.2d 1376, 1377 (Fla. 4th DCA 1980).
2. Quashed as to items # 10, # 11, # 16, # 18 and # 20 because they constitute work product. This shall be without prejudice to respondents’ possible application to the trial court for discovery if able to meet the requirements of Florida Rule of Civil Procedure 1.280(b)(3). See, e.g., Hartford Acc. & Idem,. Co. v. U.S.C.P. Co., 515 So.2d 998, 1003 (Fla. 4th DCA 1987).
Certiorari is GRANTED.
GLICKSTEIN and WALDEN, JJ., concur.
ANSTEAD, J., dissenting without opinion.